DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gang Luo (Reg. No. 50,559) on 09/13/2022.
Claim 1 of the application has been amended as follows: 
1. (Currently Amended)   A coil component comprising:
            a board;
            a coil provided on a main surface of the board and having a seed part disposed on the main surface of the board and a plating part formed by plating growth on the seed part and on the main surface of the board;
            a resin body provided on the main surface of the board and having a plurality of resin walls between which winding part of the coil extends;
            an insulator layer provided on the resin body to sandwich the resin body between the insulator layer and the main surface of the board;
            a junction layer provided between and in contact with the insulator layer and the resin body, the junction layer being formed by oxidation of metal plating; and
            a covering resin composed of a magnetic powder-containing resin and configured to integrally cover the coil and the resin body of the main surface of the board,
            wherein each of a pair of neighboring resin walls and the seed part between the pair of resin walls are separated by a predetermined distance, and
            among the plurality of resin walls arranged on the main surface of the board, the resin wall located innermost is thicker than the resin wall adjacent thereto.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a plurality of resin walls between which winding part of the coil extends; an insulator layer provided on the resin body to sandwich the resin body between the insulator layer and the main surface of the board; a junction layer provided between and in contact with the insulator layer and the resin body, the junction layer being formed by oxidation of metal plating; and among the plurality of resin walls arranged on the main surface of the board, the resin wall located innermost is thicker than the resin wall adjacent thereto.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837